Title: To George Washington from Burwell Bassett, 13 May 1772
From: Bassett, Burwell
To: Washington, George



Dear Sir
Wmsburg 13 May 1772

We got to Eltham the third day after we left you & found the Children & family pritty will, my Eyes was so much afected by the dust that I was afraid I should have lost my sight they are a little Better now Mrs Bassett and Betsey have been very unwell since we left you But are better now the other Children are very well, I did not get to town before Colo. Fairfax had left it or should have wrote by him I apply’d to Colo. Moores Trustees & let them know that you had sent the Money by me that you agreed to lend Colo. Moore & the terms that you expected to advance it on, there answer was that you was upon different terms with others for you had wrote to them to give Colo. Moore Cr. for £100 & that you would pay the Money upon which I pay the Money by there order to Geo. Brookes a day or two after this Mr John Walker come to town & I spoke to him on the subject & he has agreed that you shall be on the same terms as others & has given me and Instrement in writing Obliging himself to make us a Deed for the Negroes to return to us after the Death of Colo. Moore & his Lady.
I have engaged the Bills you sent by me for 20 pr Ct & the Rise’s & expect to get the Money to day & pay it to Hill, I mention to the Hanover Mercht what you desire about the fish But could get know infermation from them as the thing had never been tri’d, they all promis’d to make Enquiry when they went up & let me know & as soon as they do I will write to you, Colo. Banister took the Horse at thirty two pounds ten & will pay you in October, Let Miss Patsey know that I sent her the things that her Ant promes’d to get her by Mr Mongory, please to let Mrs Washington know that her Sister will write to her & send the Letter to Ruffins to go up by some of the Mercht.

I desire you’ll offer my best respects to Mrs Wn & Love to Patsey & Except the same from Dr Sr Yr affnate Hble Servt

Burl Bassett

